 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 1 of 21

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

RECI yep
SDNY Pag er eo.

poyh fs

4 7!

era ye Ly

 

SWEIGERT

V.

GOODMAN

 

CIVIL CASE #:

1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

 

PLAINTIFF’S REPLY TO DEFENDANT’S OPPOSITION (DKT. 176)
TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

MAY IT PLEASE THE COURT:

This pleading is in REPLY to Defendant’s opposing papers (ECF Dkt. 176).

AS “yy
D. G. SWEIGERT, C/O

GENERAL DELIVERY

ROUGH AND READY, CA 95975

Spoliation-notice@mailbox.org

/Z-14- 20

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 2 of 21

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE OF CONTENTS .......csccsscsscsscscesssocessenesseeccsssonssevsrssnesscesnsscsussensensenesssvacssenessesssvarevareneans 2
TABLE OF AUTHORITIES .........ccscccsescssessescesccceesserseascascnscsscsecsscasscncssscssssessascnssssssnssscessasscases 3
SUMMARY OF RELIEF SOUGHT... cc ccccccssssscecssscesseesessceeessenenesnessesesassesaceeesaseesnesenassasnes 4
PRELIMINARY STATEMENT ....0.. cc secscecssssessssscnsssscssssnsvarssssessscessssersnrssrecsssvsneessarsseverenerseees 5
PROCEDURAL HISTORY .u.......cccscssorsscssecscevonersssscccuessessescasssssssscsseasseasassseasessssssccssconscsssssnassuss 6
LAW AND ARGUMENT.....sccssessssssnessnecsnsssscsssncesssnsscusassneereesesecees Error! Bookmark not defined. 19, ,y.20
CONCLUSION osessssssseeeseneenteeterertctneeeteetstnssetneecestsnenetnannenissisessenssneensntste 18
CERTIFICATE OF SERVICE \......cssccsssssssssscecsseconcsnsonsensoeesessaessoassscsnsanscssssasssscasceaeseaesonsens 20

 

 
 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 3 of 21

 

TABLE OF AUTHORITIES
Cases
Ali v. Playgirl, 447 F. Supp 723, 726 (SDNY 1978) .u....cccccccesssessssseesetsesseeeeseessessessesseesussersnesanees 16
Ali v. Playgirl, 447 F. Supp. 723, 727 (S.D.N-Y. 1978) ...ceccsccsccccecccesceeseeceececescsneesatseaceetsrssenseneess 16
Ali v. Playgirl, 447 F.Supp. 723, 726-727 (SDNY 1978)...cccccccsscseceeseeseesssseesasessssecseceecseeeeeenes 16
BINS V. VitASPODN coc ceccccccccesececceeteesseesessscsaecscecseecussecvnecsseesuedveusuveusacessuseeusuenssaseavaisesusaneasensasues 17
Binns v. Vitagraph Co., 210 N.Y. 51, 57-58 (1913) ..cccecccccsccsccscesesssesescssesescascsesaseevsessenssesneaneas 15

International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert. denied, 434 US.
1014, 98 S.CE. 730, 54 L.Bd.2d 758 ooo. eccecssenssesseesecsenssseesssssecstscersausaeeesascrsessatsaseasansessatensas 7

Messenger v. Gruner + Jahr Printing & Publishing, Court of Appeals of the State of New York,

94 N.Y.2d 436 (NVY. 2000)... ee cececeeneeeeeenacseescsecceceesecsecsegseseeevacausatsaceataucaesarsesauseseetaesanaes 17
Messenger v. Gruner, 94 N.Y.2d 436, 446, 706 N.Y.S.2d 52, 58 (2000) oo... ceeessseseeetresens 17
Spahn vy, Messner, Inc. , 18 N.Y.2d 324, 274 N.Y.S.2d 877 (1966) .....cccccscsssssescsststscsesecseacseesees 17
Time, Inc. v. Hilf, 385 U.S. 374 (1967) ..ccccccccceccccesscsececencessenueecsesassessevseeesusiesussesresessersaasaneas 17

Wojtowicz v. Delacorta Press, 58 A.D.2d 45, 46-47, 395 N.Y.S.2d 205, 206-207 (1% Dept. 1977)

aff'd 43 N.Y.2d 858, 403 N.Y.S.2d 218 (1978). cctscceeteteetsteeeccesesseeessneceesseeseenuenees 9
Statutes
NYCRL §§ 50, 51 ec ceccscecssceeceneessesesucsceusueeeseseessaceessacsaececsnseegsssegaseysegetsaetsriseecnseentaereneaeers 5
NYCRL § 50 15, 16

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 4 of 21

|
|
SUMMARY OF RELIEF SOUGHT
THE PLAINTIFF REQUESTS injunctive relief against the Defendant. New York Civil Rights
Law supports the Plaintiff's request that images, surnames, and other persona identification used

in the promotion of fictionalized commercial video podcasts should be restrained.

Technical instrumentalities (“wrappers”) in the form of video podcast “thumb nails”, titles and
descriptions herald and announce the availability of the commercial video content. The Plaintiff
does not propose that video content itself should be curtailed or enjoined by this Court. Rather,

the use of content “wrappers” (thumb nails, titles and video descriptions).

Therefore, at a minimum ALL images depicting Plaintiff's likeness in podcast video “thumb
nails”, and ALL references to his name used in video podcast titles and descriptions, as clearly
identified in the Second Amended Complaint (ECF Dkt 88), should be removed from the view
of the general Internet browsing public and from ALL social media platforms controlled by the .
Defendant until such time as those commercial podcast video wrappers remove the imagery /
name / persona of the Plaintiff, UNLESS the Defendant can demonstrate that the discontinued
commercial use of such “wrapper” instrumentalities (imagery in “thumbnails”, names in titles
and descriptions) will cause some kind of detriment or injury to the Defendant that would tip the

equitable injunctive relief balance in his favor.

These wrapper instruments are separate and apart from any content of the video podcast itself.

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 5 of 21

PRELIMINARY STATEMENT
The gravamen of the Defendant’s opposing papers (Dkt. 176) rely on his determination as to
what is, and what is not, “commercial speech” or “advertising” as defined by Section 5 of the
New York Civil Rights Law (NYCRL §§ 50, 51). Defendant contends that the use of heralding
technical instrumentalities such as YouTube (and social media podcast platforms) thumbnails,
podcast titles and podcast video descriptions do not fall within the scope of NYCRL §§ 50, 51

and recent decisions.

At the outset, the Court is well advised to consider that most — if not all — of the podcast content
described at length in the SAC and the FSC are works of fiction, fantasy, and have little basis in
reality (“fictionalized”). Nonetheless, the Defendant purposely chosen time and time again to
include the real name and actual photograph / likeness / persona of the Plaintiff in grotesque
“concocted conspiracy theories” (Dkt. 140, 175) fictionalized productions without the express

written permission of the Plaintiff.

To offer the Court a short hand for social media technical instrumentalities (thumbnails, video
titles, video descriptions) the term “‘click-bait” is appropriate. “Click-bait” is the practice of
publishing “wrapper” items (image / persona / name) to attract members of the public to “click”

on the video thumbnail and engage their video player or viewer to watch the podcast.

To be blunt, the general public has little interest in the fictionalized “Alice in Wonderland”
podcast creations that rehash conspiracy theories about various events, such as incidents

surrounding the collapse of the World Trade Center (WTC) on 09/11/2001.

As the district judge has observed, the Defendant is engaged in the “rehash [of]

“incomprehensible and illogical online conspiracy theories,” Dkt. 87 at 1. Further, the
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 6 of 21

Defendant’s behavior is described as “concocting outlandish conspiracy theories” (Dkt 87, 140).
The release and publication of these “outlandish” podcasts filled with fictionalized conspiracy

theories by the Defendant, is heralded by these “wrappers” (image / persona / name).

As described in the SAC, these podcast fairy tales have claimed that the Plaintiff may have
turned off the encryption modules of the Fire Department of New York (F.D.N.Y.} public safety
radios, which led to the death of 343 fire-fighters on 09/11/2001. The Defendant’s podcasts laid
blame for these deaths at the feet of the Plaintiff. The Defendant’s CrowdSource The Truth
specializes in fictionalization of a real news events that ignores the “debunking” of the
conspiracy theories that link to the Plaintiff to these events. The Plaintiff has no relationship to

these events.

In fact, those F.D.N.Y. Motorola radios had no encryption module to tun off (an opinion based
on the research of this exact issue and the expertise of emergency radio communications
knowledge possessed by the Plaintiff, a California licensed Emergency Medical Technician
(E.M.T.) and as a California Emergency Management Specialist as certified by the California

Office of Emergency Services (CalOES)).

PROCEDURAL HISTORY
Plaintiff alleged that the Defendant has used Plaintiff's image and name without his consent in
the SAC (Dkt. 88) and the First Supplemental Complaint (FSC, Dkt. 150). The magistrate has
ordered that the SAC is to be supplemented by “paragraphs I, 39 through 45 and 47 through
50” of the FSC, see ORDER (Dkt. 160). The Defendant’s various motions to dismiss the claims

of the SAC and FSC have been heard and terminated.
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 7 of 21

As stated in the ORDER of 08/03/2020 (Dkt. 140) the Defendant was allowed leave of the court
to file his third counterclaim, which he did on 09/01/2020 (Dkt. 145). Plaintiff filed a motion to
dismiss (Dkt. 151), which was opposed by the Defendant (Dkt. 161), to which the Plaintiff filed

areply (Dkt. 162),

The magistrate judge issued a Report and Recommendation (R&R) on 11/05/2020 (Dkt. 164)

recommending dismissal of the Defendant’s counterclaims.

As stated in the ORDER of 12/11/2020 (Dkt. 175), the Defendant opposed the magistrate’s R&R
(Dkt. 167), which was answered by Plaintiff's in his reply (Dkt. 172). The district judge granted
the operative relief requested in Plaintiff's Dkt. 172 and dismissed the Defendant’s third

counterclaim.

Plaintiff sought injunctive relief by his motion for injunctive relief (Dkt. 168) on 11/19/2020,
which was supplemented by Dkt. 169 on 11/25/2020. Dkt. 168 was superseded by Plaintiff's

amended injunctive relief pleading on 12/08/2020 (Dkt. 174).

Defendant filed his opposition to injunctive relief (Dkt. 174) with his opposing papers (Dkt.
176) on 12/14/2020 and chose to specifically address the amended pleading (Dkt. 174).

Therefore, Dkt. 168 is not the operative motion in play, as it is an amended legal nullity.

"It is well established that an amended complaint ordinarily supersedes the original, and renders
it of no legal effect." International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir.

1977), cert. denied, 434 U.S. 1014, 98 S.Ct. 730, 54 L.Ed.2d 758.

BACKGROUND STATEMENT

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 8 of 21

1. For the purposes of this motion the Defendant has not denied the allegations of the SAC
(Dkt. 88), although ordered to provide an “Answer” by ORDERS of 10/24/19 and 11/18/2019.
Instead, the Defendant filed a motion to dismiss (Dkt. 106) which was terminated by ORDER of
08/03/2020 (Dkt. 140). The Defendant has sufficiently forfeited any opposition to the SAC
(Dkt. 88). Thus, the well-pleaded factual allegations of the SAC (Dkt. 88) should be assumed to
be true by this Court as they have never been denied by the Defendant.

2. The Plaintiff is seeking the removal of his image / persona /likeness, his sumame
(“wrappers”) from video podcasts and his surname from podcast descriptions of only those
podcast video described in the SAC (Dkt. 88). The Plaintiff's amended pleading (Dkt. 174)
narrowly scoped the issue of technical instrumentalities (or “wrapper” artifacts) that promote and
herald the Defendant’s fanciful ghost stories described in the SAC (Dkt. 88).

3. In his opposing papers the Defendant merely attempts cloaks himself in First Amendment
arguments (Dkt. 176). The Plaintiff purposely attempted to advance judicial economy by “de-
scoping” the injunctive relief requested to the issue of technical instrumentalities — without
disturbing the actual podcast content itself (Dkt 168, 174),

4, Nevertheless, the Defendant has conceded that the issue in controversy is whether or note
these technical instrumentalities can be construed as commercial speech (see excerpt below of
Defendant’s Dkt. 176).

pM WU VUIL Ly LE ¥¥ SLL LAS L tin 2, A YL Rh LS pul poses Ak LL Te Pw purcs kh aa

4
without" written consent. To state a claim under NYCRL § 50 and 51, the Plaintiff must satisfy

¢ || three elements (1) use of name, portrait, or likeness; (2) far "advertismg purposes or for the

 

T | [purposes of trade.” (3) without: written permission,

 

a Defendant does not dispute that Plaintiff has satisfied (1) and (3). However, Plaintiff has

 

failed to satisfy (2) by falsely claiming his likeness wag used for "advertising purposes or for the

purposes of trade" as defined by NYCRL § 50-and 51. The statute includes briad exteptions for

 

 

 
“Case 1: 18- -CV- -08653- VEC- SDA Document 177 “Filed 12/16/20 Page 9 of 21

5. Defendant does not dispute that he uses the Plaintiffs “name, portrait, picture or
voice”(as discussed in Wojtowicz v. Delacorta Press, 58 A.D.2d 45, 46-47, 395 N.Y.S.2d 205,
206-207 (1 Dept. 1977) aff'd 43 N.Y.2d 858, 403 N.Y.S.2d 218 (1978) ).

6. In Binns, the plaintiff was a telegraph operator on a steamship that hit another steamship
at sea where he used that then new technology to call ashore and to another ship for help (see
mayday signals of maritime wireless sets). Like, the Defendant’s ‘““CrowdSource The Truth’, the
news service in Binns used pictures to simulate the telegraph operator which were not of the
actual event. The defendant in Binns created “moving pictures” of the telegraph mayday evenis
to display to audiences for commercial purposes, analogous to the CrowdSource The Truth
podcasts.

7. For example, on page 26 of the SAC the following appears.

K Susan "Queen Tut" Lutzke Reveats David
. Sweigert ~ Robert David Steele Lawsuit.
Crowdsource the Trulh2

Stearied 2 tants ago > S75 ‘wews

Susan Luizke aka Susan Holmes aka Queen Tul is a hotacle but frequen
Rar. She recarilly cated mio, revealing 4 jotig Suspecied

 

[video: description}

Streamed live on Apr 30, 2019.

Susan Lutrke aka Susan Holmes aka Queen Tat isa horrible but frequent liar, She
recently called me, revealing a long suspected conspiracy between her, D. George "Acton'*
Sweigert and Robert David Steele. While nothing she says can be believed at this point,

how else would David Sweigert know the true identity of Oakey Marshall Richards were
this particular admission not true?

'The sinister:plans of these malicious social engineers are. being revealed before our eyes as
the fraudulent and véexatious lawsuit brought by Steele continues to crumble,

8. The Defendant is asking the Court to find that a video podcast with a former
CrowdSoutce The Truth side-kick (see above), that the Defendant calls “a horrible but frequent

liar”, that somehow implicates the Plaintiff is a type of “news” or is “newsworthy” as it has

 

 
 

interest to the public at larger. Note the language “while nothing she says can be believed at this

point” to describe this former side-kick. Further, sworn testimony has been provided by Robert

David Steele in the Virginia lawsuit (Steele v. Goodman) disavowing any involvement or

association with the Plaintiff. This appears to be nothing more than a fictionalized “news” story.

9, Defendant published wrappers and announcements to advertise the above video as

articulated on page 26 of the SAC (shown below).

Twitter tweet sent by Def Goodman

WF? tig \/ 18

 

CrowdsourcetheTruth @cathetruth - 6h
explosive development in the #takelawsuit as Queen Tut reveals elements of
a conspiracy between herself, David Sweigert & Plaintiff Robert David
Steele youtu.be/WwyRPFHW-HE

become a sponsor of CSTT

patreon.com/crowdsourcethe...
subscribestarcom/crowdsourcethe..

10. As shown on page 39 of the SAC, the Plaintiff's image and name is used to illustrate

another podcast that addresses the erasure of supposed digital evidence of the Clinton first family

“death pool betting” scheme (see below).

10

 

 
 

 

the perpetrators —-Ahd L ply Thal on NN HOOMISCNIId, UD, SOMA, BO (Ae Wl FT WHE YyMLy

Con for which T believe this guy

. ‘te you." [Def laughs]

‘busily awny i that third tunnel, Gver

 

= [afote ‘domain oentmian:

   

“Ard EVL Teaciara Hing GAl Sorube To Hilde Sigriale From High
Vay Tatget & Death Pool Crime Scartay?

- dpevom Giodkide”
ee ed 7at views
hn gait Lm ie a

Stone tri SO milan ek

vain baa j Mara, mtisiy ] i cpr: Fim Lhe: fa Ks
sunt Bo, bearer artistes (Cet arpa ea, HAT lo argu sore,

11. Another example appears on page 40 of the SAC, displaying the image of the Plaintiff in
a fictionalized “news story” related to the possible erasure of electronic evidence — presumably
by the Plaintiff — to hid evidence of various murder plots. Again, there is no connection between

these “news” (concocted conspiracy theories) and the Plaintiff.

 

id GERCO Agenbt Sttub EVL Teachers Tunnsl on Bridge io Secret
Sorvoe CSI wth Guvid Harwin

cam LP mage of plaintiff.

[video description| .

Started streaming 1% minutes ago .

Are devious Social Engineers ualng princlples outlined bn Split Tunoeling patents to send
bite of data In packets known only ¢o authorized parties on a-oelvork? Could such-an
approach be weed to break the chain of custody of key evidence and frustrate lavestigators
whil seruhbing truth from @ erime scene? David. Hawking foing me to explore the roles of
self styled "ethical hackers” and their affinity for Weathermen and the systematic .
wdsngsinaiign fo the (rath,

12. As seen on page 42 of the SAC, the Plaintiffs image is present in the thumbnail of the

podcast and his name is used in podcast title and podcast description. Again, the Plaintiff has no

11
 

connection with this fictionalized podcast which rehashes the murder of a British intelligence

agent whose body was found in a padlocked gym bag.

 

‘Does: Swelgert's Social Enginaeiing. Spin the Bit
Spread Spy in tha Padiocked'’Bag with David
Hawkine

a sminrt Gtocrman.
7 Heberiing Aa 3,048 views

[video description]
Streanted live on Feb.27, 2019. _
ts Sweigert!s current social engineering intended to distract from previous hacks?

13. The Plaintiff is not involved, whatsoever, in the grotesque “news” podcasts concocted by
the Defendant and his side-kick David Charles Hawkins (White Rock, British Columbia,
Canada) as described in the SAC (Dkt. 88).

14. David Charles Hawkins has a long history as a W.T.C. 9/11/01 “denier” conspiracy
theorist who worked with an incarcerated former pilot (Field McConnell) to create the 911
conspiracy movement known as “ABEL DANGER”, See pages 16 — 19 and 21 — 22 of the SAC
(Dkt. 88).

15. In fact, Mr. Hawkins produced an untold number of Internet podcasts with Mr.
McConnell to totally destroy any public reputation of McConnell’s sister Kristine Marcy, with a
non-stop smear campaign that lasted well over a decade. Mr. Hawkins has now joined forces
with the Defendant to destroy the privacy of their jointly selected targets (like the Plaintiff).

16. For at least fourteen (14) years, Mr. Hawkins has polluted the Internet with his

entertaining fictionalized accounts of the Jon Benet Ramsey murder, the cause of death by

12

 
 

 

gunshot wound to the head of a U.S. Navy Captain at the Pentagon on 9/11/2001, the use of a
University of Illinois “bat cave” simulation center to enable the Clinton first family to place
“death pool bets” on the number of victims at a mass causality incident such as the W.T.C.
09/1101 disaster. The Plaintiff has no connection with any of these events and yet his persona is
associated with these tragedies by the Defendant.

17. As seen on page 43 of the SAC, the Plaintiff's name is associated with the conspiracy
theory that orbits around so-called “missing encryption keys” at the University of Illinois “EVL
BAT CAV”, a supposed high-speed network simulation center. This theory is then connected in
a disjointed manner with a Pentagon bomb theory (“BAE Bit-Spread”), The Plaintiff has

nothing to do with this (see excerpt below).

 

et bee ae Sk i ee
dearer aes ait piers ema trek thie or |

 

rT) Waa Swalgert the EVL BAT CAVE Custodian ar
Fy Key Holder for BAE Bit-Spread Pentagon Bomb

aici Clagdirinn
dupont mK 5,41 views.
chee sim rae dla we 284 - =

18. The same is true for the images on page 47 of the SAC (see below).

13

 
 

 

Case 1:18-cv-08653-VEC-SDA Document177 Filed 12/16/20 Page 14 of 21

 

pre enne FL image of plaintiff

   

' u
D> Pan SunyrtsEVL GAT GAVE fal hc a DeCarlo eth? th |
ive

iB coms.
Cepia... 2aeL ean
ee ma we

19. In the video above, the podcast content describes the death of a U.S. Navy Captain at the
Pentagon and stipulates he was murdered by a “wet hit team” that used the pre-planned crash of
the jetliner on 09/11/2001 at the Pentagon as a “cover” for this assassination. Again, the Plaintiff
has no connection with this so-called “news” or “concocted conspiracy theory”.

20. Page 49 of the SAC includes more of the same (see below).

Videos

     

Is Ethical Hacker Does Sweigert’s Can Simulation >
Sweigert a EVL BAT CAVE Hacking IT Guru
Weatherman and Ethical Hack Hide Swoigert Explain
Cortlield Cruiser ... DeCanin’s ... BAE's Bit Spread

9
Jasou Goodman Jason Goodman Geowdsource Ihe Tiuth 2
YouTube - Apr 3; #10 ‘WouTube . Fab 16, 2019 YouTube - Mar 1 7019

A-simple Googie scarch “Sweigert ethical hacker” reveala CSTT videos

21. The Defendant and his side-kick Mr. Hawkins (as described in the SAC) have injured —
and continue to injure -- the Plaintiff by the unauthorized inclusion of his persona / image /name

to a barrage of fictional, non-news, outlandish “Alice in Wonderland” stories. This is not news.

14

 

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 15 of 21

‘There is no public interest in such “outlandish” and “concocted conspiracy theories” which hold
no news value.

22, Recall that this Court opined that these stories were deemed “outlandish conspiracy
theories” (Dkt. 140, 175). ‘The Court would have to amend its “outlandish conspiracy theories”
opinion with a revised characterization of “news” and/or “newsworthiness” to describe podcasts
of the Defendant that are catalogued in the SAC (Dkt. 88).

23, The Court should recall that the CrowdSource The Truth trademark was issued for

“Educational and Entertainment Purposes”.

CROWDSOURCE THE TRUTH - Trademark Information
By Muttimedia System Design, Inc FG

The CROWDSOURCE THE TRUTH trademark was assigned a Serial Number.#87752970 — by the United
States Patent and Trademark Office (USPTO). Trademark Serial Number isa unique ID to tdentify the
CROWDSOURCE THE TRUTH mark in USPTO. The CROWDSOURCE THE TRUTH mark is filed in the category
-of Education and Entertainment Services . The legal correspondent for CROWDSOURCE THE TRUTH
trademark is MULTIMEDIA SYSTEM DESIGN, INC, 252 7TH. AVENUE, 6S NEW YORK, NY 70001 . The current
status of the CROWDSOURCE THE TRUTH filing is REGISTERED.

“Based on Muitimedia System Design, Inc, the CROWDSOURCE THE TRUTH trademark is used in the
foltowing business: Providing on-line videos featuring news in the nature of current event reporting, not
downjoadable .

Cite: hitps://www.trademarkelite.com/trademark/trademark-
detail/87752970/CROWDSOURCE-THE-TRUTH

LAW AND ARGUMENT
24, Simply stated, pictures / personas / images of an individual not related to an actual “news
story”, but were merely used to entertain the audience, violate NYCRL § 50, as discussed in

Binns v. Vitagraph Co., 210 N.Y. 51, 57-58 (1913).

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 16 of 21

25. In Binns, the plaintiff was a telegraph operator on a steamship that hit another steamship
at sea where he used that then new technology to call ashore and to another ship for help (see
mayday signals of maritime wireless sets). Like, the Defendant’s “CrowdSource The Truth”, the
news service in Binns used pictures to simulate the telegraph operator which were not of the
actual event. The defendant in Binns created “moving pictures” of the radio telegraph “mayday”
events to display to audiences for commercial purposes, analogous to the CrowdSource The
‘Truth podcasts.

26. The Court of Appeals, in holding that the “entertaining” pictures not relating to the actual
news story violated NYCRL § 50, specifically as follows.

“A picture within the meaning of the statute is not necessarily a photograph of the
living person, but includes any representation of such person. The picture
represented by the defendant to be a true picture of the plaintiff and exhibited to
the public as such, was intended to be, and it was, a representation of the plaintiff.
The defendant is in no position to say that the picture does not represent the
plaintiff or that it was an actual picture of a person made up to look like and

impersonate the plaintiff.”

27. Similarly, in Ali v. Playgirl, 447 F. Supp 723, 726 (SDNY 1978) the statutory definition
of “portrait” is satisfied by the cartoon titled “Mystery Man” depicting a nude black man seated
in the corner of a boxing ring with the cartoon making further reference using the phrase “the
Greatest” in the carton notes. Ali v. Playgirl, 447 F.Supp. 723, 726-727 (SDNY 1978).

28. The $.D.N.Y. citing well established case law held in order for the statute to be displaced,
the unauthorized use of the image must be in connection with an item of news or otherwise be
newsworthy as a matter of public interest. Ali v. Playgirl, 447 F. Supp. 723, 727 (S.D.N.Y.

1978).

16

 
 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 17 of 21

29. ‘The Defendant’s use of “click-bait” wrappers (thumbnails, video titles and video
descriptions) are designed to leverage the Google Search Engine Optimization (S.E.O.) program
to increase “clicks” of the podcast video. When a member of the public views a Google entry
and clicks on the thumbnail the video is launched in the individual’s player or viewer. Such
“click-bait” wrappers are not embedded into the video content itself (which is not in dispute in
this motion).

30. As the Plaintiff has no real relationship to these “stories” the Defendant’s use of these
click-bait wrappers is solely for the purpose of advertising the fictionalized video (“concocted
conspiracy theories”) content in violation of the statute as opposed to the newsworthy and public
interest exception.

31. Defendant’s podcasts are “substantially fictional works at issue are nothing more than
attempts to trade on the persona”, which does not fulfill the purposes of the newsworthy
exemption. Messenger v. Gruner, 94 N.Y.2d 436, 446, 706 N.Y.S.2d 52, 58 (2000) citing Binns
vy. Vitagraph and Spahn v. Messner, Inc. , 18 N.Y.2d 324, 274 N.Y.S.2d 877 (1966).

32. Defendant’s podcasts are “substantially fictional works at issue are nothing more than
attempts to trade on the persona”, which does not fulfill the purposes of the newsworthy
exemption. Messenger v. Gruner + Jahr Printing & Publishing, Court of Appeals of the State of
New York, 94 N.Y.2d 436 (N.Y. 2000).

33. As stated in Time, Inc. v. Hill, 385 U.S. 374 (1967):

“But although the New York statute affords "little protection" to the "privacy" of
a newsworthy person, "whether he be such by choice or involuntarily" the statute
gives him a right of action when his name, picture, or portrait is the subject of a
"fictitious" report or article. FN9”.

See Footnote 9 below (quoted in relevant part).

17

 

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 177 Filed 12/16/20 Page 18 of 21

Binns v. Vitagraph Co., 210 N.Y. 51, 103 N.E.

1108 (1913); Youssoupoff'v. Columbia Broadcasting System, Inc., 19 A.D.2d
865, 244 N.Y.S.2d 1 (1963); Sutton v. Hearst Corp., 277 A.D. 155, 98 N.Y.S.2d
233 (1950); Koussevitzky v. Allen, Towne Health, Inc., 188 Misc. 479, 68
N.Y.S.2d 779, aff'd 272 A.D. 759, 69 N.Y.S.2d 432 (1947); Lahiri v. Daily
Mirror, Inc., Page 385 162 Misc. 776, 295 N.Y.S. 382 (1937). The doctrine of

 

 

"fictionalization" has been applied where there is no statute. See, e. g.,

Leverton v. Curtis Pub. Co., 192 F.2d 974 (C.A. 3d Cir. 1951); Hazlitt v. Fawcett
Pubs., 116 F, Supp. 538 (D.C. Conn. 1953); Garner v. Triangle Pubs., Inc., 97 F.
Supp. 546 (D.C. 8.D. N.Y. 1951).

CONCLUSION
This pleading performs a carve out of the wrapper thumbnail / name wrapper click-bait issue
apart from any legitimate newsworthy exemption of NYCRL § 50.
The Defendant has misappropriated the Plaintiff's name and likeness into wrapper
instrumenialities to promote via click-bait practices the Defendant’s fictionalized commercial!
content to the general Internet browsing public.
These instruments (thumbnails, titles and descriptions) are not intrinsically newsworthy and are
not embedded within the fictionalized video podcast content of “concocted conspiracy theories”.
Rather these wrapper instruments act as an advertising announcement for members of the general
Internet browsing public to watch commercial video content. These wrappers are 100%
commercial content that herald a fictionalized version of events (e.g., see 09/11/2001 W.T.C.
grotesque ABEL DANGER conspiracy theories). The Plaintiff has no relationship to these

“news stories” and thus the newsworthy exemption of NYCRL § 50 is not applicable.

18

 

 
 

Case 1:18-cv-08653-VEC-SDA Document177 Filed 12/16/20 Page 19 of 21

The Defendant will not be harmed if he is restrained for this continued commercial exploitation
of the Plaintiff and will not be financially harmed by any order of this Court directing the
Defendant to cease and desist the commercial exploitative use video podcast wrappers that
include the Plaintiff's persona, name or likeness to promote fictionalized events that the Plaintiff

has no relationship to.

This Court should ORDER the Defendant to remove all reference to the Plaintiff by image /

name / persona that are attached to any video podcast described in the SAC or the FSC.

 

/
D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975

/2-/¢.20

19

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document177 Filed 12/16/20 Page 20 of 21

CERTIFICATE OF SERVICE
J HEREBY ATTEST that a true.copy of the attached pleadings has been sent to the
following addressees on af day of December via prepaid First Class U.S. Mail. So

sworn under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

Y Sc ° S ¢ 4 /
D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

I2+44-202

 

20

 

 

 
 

 

Ne er ea
~ Case 1:18-cv-08653-VEC-SDA Document 177 BRRS2aRAGKING?® NUMBER
Pee ae Ta (iit | |

 

gt,

 

 

 

UNITEDSTiic) is _ ee
Bed POSTAL SERVICE. ee |

 
 

rm

 

- - , ~ D. G. SWEIGERT, C/O
tr f® ee GENERAL DELIVERY

P R I O R ITY ROUGH AND READY, CA 95975
Mi A L — Spoliation-notice@mailbox.org

A.

 

and is provided solely for use in sending Priority Mail®

é

 

= Date of delivery specified*

= USPSTRACKING™ included to many major ea. |
international destinations. o a Re O- ; Ss F o 4 2 3}:

 

« Limited international insurance.

‘ujee = 694292 SS2o]q “SISEM JBLUNSUOD-jsod WO4 OPE S| SdOJsAUS SIYL ¢ 5
‘“s

# Pick up available.* “ .

= Order supplies online.* - , : PRO SE OFFICE, Room 20

= When used intemationally,acustoms — To schedule free : US. Di strict Co m 200
declaration label may be required. Package Pickup, a - urt

scan the QR code. i - 500 Pear! Street
, New York, New York 10007-1312 _

* Domestic only

“EPI4F Oct 2618"

PS00001000014 : HOD ME VEO WRITS. | USPS.COM/PICKUP [ / O D gO 7

- This packaging is the property of the U.S. Postal Service®

  

 

 

ad

 

 

 

* Domestic only. — * For Domestic shipments, the maximum weight is 70 Ibs. For International shipments, the maximum weight is 4 Ibs.

. ce £ -- - Bote ae oe 1 fone cee cee - : : - Be ae ee Be ee ee

 
